Case 20-10343-LSS Doc 3195 Filed 05/06/21 Pagelof3

FILED
lage 12 MMAY -6 AN Bag — 2 /

Westicekaur Soller SMS ae
YG Bed Die eg fe

  
  

 

  

YF yotld Lhe le Ae Li DS gti
 

Case 20-10343-LSS Doc 3195 Filed 05/06/21 Page2of3

 

Thu ha ppined hoo otha times , until

 

 
Case 20-10343-LSS Doc 3195 Filed 05/06/21 Page 3of3

Usted Alegatabeedottacacoe fle tee tf ooer ff SSESE-TORET f£
108 b 1 FE. vepe UIUr LITT
Joel f 449
a 45 22°5YVW AVG
Swe BB Res 280 hydroyvee ose
ULap- IPA} LS” SPqLOS Laney IVIL SPT

     

_ T€Md TZOZ AV T
a OZE “U JTHANOSDve

 

 
